924 A.2d 141 (2007)
101 Conn.App. 401
COMMISSIONER OF TRANSPORTATION
v.
BAKERY PLACE LIMITED PARTNERSHIP, et al.
No. 27218.
Appellate Court of Connecticut.
Argued February 23, 2007.
Decided May 29, 2007.
Michael P. Barry, Wethersfield, for the appellant (named defendant).
Drew S. Graham, assistant attorney general, with whom, on the brief, was Richard Blumenthal, attorney general, for the appellee (plaintiff).
PER CURIAM.
This condemnation action returns to us following a remand to the trial court. See Commissioner of Transportation v. Bakery Place Ltd. Partnership, 83 Conn. App. 343, 849 A.2d 896 (2004). In this appeal, the defendant Bakery Place Limited Partnership[1] challenges the court's award of $1 in damages as just compensation for the taking of certain real property in New Britain. We affirm the judgment of the trial court.
Our examination of the record and briefs and our consideration of the arguments of the parties persuade us that the judgment should be affirmed. On the facts of this case, the issues properly were resolved in the court's complete and well reasoned memorandum of decision. See Commissioner of Transportation v. Bakery Place Ltd. Partnership, 50 Conn. Supp. 299, ___ A.2d ___ (2005). We therefore adopt it as the proper statement of the relevant facts, issues and applicable law, as it would serve no useful purpose for us to repeat the discussion contained therein. See State v. Pepper, 272 Conn. 10, 14, 860 A.2d 1221 (2004); Santiago v. State, 64 Conn. *142 App. 67, 68-69, 779 A.2d 775, cert. denied, 258 Conn. 913, 782 A.2d 1246 (2001).
The judgment is affirmed.
NOTES
[1]  Although named as a defendant in this action, the city of New Britain is not a party to this appeal.